Citation Nr: 0619208	
Decision Date: 06/30/06    Archive Date: 07/07/06

DOCKET NO.  04-03 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for diabetes mellitus, 
including based on herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his wife



ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1970 to July 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2002 RO decision that denied service 
connection for diabetes mellitus, including based on 
herbicide exposure.  In August 2005, the veteran testified 
before the Board at a hearing that was held via 
videoconference from the RO.  The Board discusses 
difficulties with the transcription of that hearing below.

The Board had previously denied service connection for 
diabetes mellitus in February 1991.  The veteran did not 
perfect an appeal of that determination, and the decision 
became final.  Subsequently, in May 2002, the RO appears to 
have adjudicated this claim based on the addition of diabetes 
mellitus to the list of diseases subject to presumptive 
service connection due to herbicide exposure in Vietnam.  See 
38 C.F.R. § 3.309 (2005).  Thus, the Board will adjudicate 
the claim for service connection for diabetes mellitus on a 
de novo basis because of a liberalizing law.  See Spencer v. 
Brown, 4 Vet. App. 283 (1993), aff'd 17 F.3d 368 (Fed. Cir 
1994).  However, additional development is necessary prior to 
further disposition of the claim.  Therefore, the Board 
REMANDS the appeal to the RO via the Appeals Management 
Center in Washington, D.C.  VA will notify the veteran when 
further action is needed.


REMAND

The veteran testified before the Board via videoconference 
from the RO in August 2005.  Despite several efforts to have 
the transcription service transcribe the hearing, the 
transcriber has been unable to do so.  Although the veteran's 
testimony was audible to the undersigned, it appears that the 
recording equipment in the RO videoconference room was not 
operating optimally.  As a result, the veteran is entitled to 
have a new hearing before the Board.  On remand, the RO 
should ask the veteran to clarify whether he wishes another 
hearing before the Board.  However, prior to clarifying that 
matter, additional development is also needed.  Therefore, 
the RO should undertake the development described below first 
and then clarify from the veteran whether he wishes to have 
an additional hearing before the Board.

A preliminary review of the record indicates a need for 
further development prior to final appellate review.  

It appears that additional VA records are outstanding.  The 
veteran described receiving treatment at a VA facility in 
Gainesville, Florida.  On remand, the RO should request that 
the veteran specify the dates of treatment and the conditions 
treated at that facility and should then obtain any relevant 
records.

The service medical records on file for the veteran are dated 
from July 1972 to July 1975.  But the veteran also served on 
active duty from April 1970 to July 1972.  It does not appear 
that the Board has the veteran's complete service medical 
records before it for review.  

Also, the Board has the veteran's service personnel records, 
for either period of duty, before it for review.  

In light of the foregoing, the Board finds that there may be 
outstanding relevant evidence, and as such, an additional 
attempt to assist the veteran in obtaining his service 
medical and service personnel records should be made.  

In August 2005, the veteran also testified that doctors 
involved with genetic testing study between 1981 and 1983 at 
the Mayo Clinic in Jacksonville, Florida, indicated that his 
test results revealed the possibility of exposure to Agent 
Orange.  In a September 2005 letter to VA, the veteran 
indicated that he had been unable to secure records from the 
Mayo Clinic.  On remand, the RO should attempt to obtain 
those records, as long as the veteran can provide sufficient 
identifying information and authorization to obtain such 
records.  

Accordingly, the case is REMANDED for the following actions:

1.  Ascertain whether the veteran would 
like an additional opportunity to 
testify before the Board.  If he 
desires an additional hearing 
opportunity, schedule a hearing and 
notify the veteran that a hearing has 
been scheduled.  Finally, notify the 
veteran that if he fails to respond to 
the inquiry, it will be assumed that he 
wishes the Board to proceed with an 
evaluation of the case based on the 
evidence already of record.

2.  Obtain a complete set of the 
veteran's service medical and personnel 
records, including unit histories.  

3.  Request that the veteran identify 
the dates (or approximate dates) of 
treatment for diabetes at the 
Gainesville, Florida, VA medical 
facility and then obtain those records 
that have not yet been associated with 
the claims folder.

4.  After obtaining the necessary 
authorization from the veteran, obtain 
and associate with the claims file 
private medical records from the Mayo 
Clinic in Jacksonville, Florida dating 
from 1981 to 1983.  

5.  Then, after ensuring any other 
necessary development has been 
completed, readjudicate the claim for 
service connection for diabetes 
mellitus, to include as due to exposure 
to herbicides.  If the decision remains 
adverse to the veteran, provide the 
veteran and his representative with a 
supplemental statement of the case and 
the appropriate opportunity to respond.  

6.  If and only if the decision remains 
adverse to the veteran, ask the veteran 
whether he wishes to have a new hearing 
before the Board and if so, what type 
of hearing he desires.  Take the 
appropriate scheduling action in 
accordance with the veteran's response.  
Then, return the case to the Board for 
further review, as appropriate.  The 
Board expresses no opinion as to the 
ultimate outcome of this case.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The RO must treat this 
claim expeditiously.  Claims that are remanded by the Board 
or by the United States Court of Appeals for Veterans Claims 
must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).


_________________________________________________
 PANAYOTIS LAMBRAKOPOULOS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


